        Case 1:20-cv-01694-SKO Document 2 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANDREW JEFFRIES,                                     1:20-cv-01694-SKO (HC)

12                       Petitioner,
                                                           ORDER TRANSFERRING CASE TO THE
13           v.                                            SACRAMENTO DIVISION OF THE
                                                           EASTERN DISTRICT OF CALIFORNIA
14    KEN CLARK,
15                       Respondent.
16

17
            Petitioner, a state prisoner proceeding pro se, has filed a habeas corpus action pursuant to
18
     28 U.S.C. § 2254.
19
            The petitioner is challenging a conviction from Sacramento County, which is part of the
20
     Sacramento Division of the United States District Court for the Eastern District of California.
21
     Therefore, the petition should have been filed in the Sacramento Division.
22
            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
23
     court may, on the court’s own motion, be transferred to the proper court. Therefore, this action
24
     will be transferred to the Sacramento Division. Good cause appearing, IT IS HEREBY
25
     ORDERED that:
26
            1. This action is transferred to the United States District Court for the Eastern District of
27
     California sitting in Sacramento; and
28
                                                       1
        Case 1:20-cv-01694-SKO Document 2 Filed 12/07/20 Page 2 of 2


 1            2. All future filings shall reference the new Sacramento case number assigned and shall

 2   be filed at:
                                    United States District Court
 3                                  Eastern District of California
                                    501 "I" Street, Suite 4-200
 4                                  Sacramento, CA 95814
 5
     IT IS SO ORDERED.
 6

 7   Dated:     December 4, 2020                                     /s/   Sheila K. Oberto        .
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
